Citation Nr: 1623961	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-04 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse. 

2.  Entitlement to service connection for a disability manifested by fatigue.

3.  Entitlement to service connection for plantar fasciitis and hallux valgus of the left foot.  

4.  Entitlement to service connection for plantar fasciitis and hallux valgus of the right foot.  

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for dermatitis/eczema, claimed as a skin irritation on the legs and arms.  

7.  Entitlement to service connection for migraines and tension headaches.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to April 1997. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for plantar fasciitis and hallux valgus of both feet, hypertension, dermatitis/eczema, and migraines and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of     50 percent for PTSD with depressive disorder and alcohol abuse.

2.  The Veteran has not been diagnosed with chronic fatigue syndrome, and his fatigue symptoms have been attributed to the service-connected PTSD with depressive disorder and alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the   issue of entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder and alcohol abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for establishing service connection for a disability manifested by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - PTSD

The Board may dismiss any appeal that fails to allege specific error of fact or law  in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In November 2013, the Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder and alcohol abuse.  At the hearing in March 2016, the Veteran indicated that he wished to withdraw his appeal regarding his psychiatric disabilities.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding a higher disability rating for his psychiatric disabilities, and the issue is dismissed.

Service Connection for Fatigue

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2011 and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  The Veteran was also afforded a hearing before the Board and a transcript of that hearing is of record.  

After a careful review of the file, the Board finds that all necessary development has been accomplished and the Veteran has not alleged any procedural deficiencies; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Scott, 789 F.3d 1375.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further,   a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in  the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of    the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)    warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other,     non-medical indicators that are capable of independent verification.  38 C.F.R.         § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has fatigue due to Gulf War illness and depression.  He testified that he started experiencing fatigue symptoms in 1993 while stationed in Korea, but did not seek treatment.

The Veteran was provided a VA Gulf War examination in July 2012, to include an examination for chronic fatigue syndrome.  The examiner noted the Veteran does have fatigue and has had fatigue for years, perhaps onset as early as 1998, which also overlaps with his history of progressive alcohol dependency as well and that his current fatigue is not of new onset.  The examiner noted the Veteran has not manifested palpable or tender cervical, axillary, or inguinal lymphadenopathy; migratory muscle aches or weakness; low grade fever; or exudative pharyngitis.  The examiner determined the Veteran's symptoms do not meet criteria for a diagnosis of chronic fatigue syndrome, given the current physical examination and laboratory assessments.  He further stated that the Veteran's fatigue has a known etiology related to his chronic psychiatric state and alcohol use and that his fatigue is less likely than not the result of any exposure to environmental toxins in the Gulf War.  

The July 2012 VA psychiatric examiner came to a similar conclusion, noting that the Veteran has depressive disorder which includes symptoms of sleep disturbance and fatigue. 

These findings are consistent with the Veteran's VA treatment records, which do not show a diagnosis of chronic fatigue syndrome or other diagnosed disability manifested by fatigue distinct from his psychiatric disability.  

The Board finds the opinions from the VA chronic fatigue syndrome examiner 
to be most probative, as it was rendered following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusion reached.  The opinion is consistent with the 2012 psychiatric examiner's opinion and with the other evidence of record.  Accordingly, the opinion is provided great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current fatigue is a separate diagnosable disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of a disability manifested by fatigue is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether he suffers from chronic fatigue syndrome and/or whether his fatigue is diagnosed disability does not constitute competent medical evidence.  The Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence indicates the Veteran does not suffer from chronic fatigue syndrome, and that his symptoms of fatigue are attributable to a known clinical diagnosis of depressive disorder, for which he is already service connected and compensated.  In the absence of a diagnosed disability manifested by fatigue, direct and secondary service connection under 38 C.F.R. §§ 3.303 and 3.310 must be denied.  As the Veteran has not been diagnosed with chronic fatigue syndrome and his fatigue symptoms have been attributed to a known diagnosis, entitlement to service connection for fatigue as an undiagnosed illness or chronic multisymptom illness under 38 C.F.R. § 3.317 must also be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The issue of entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder and alcohol abuse is dismissed.

Entitlement to service connection for a disability manifested by fatigue is denied.



REMAND

During the March 2016 hearing, the Veteran and his representative asserted that the Veteran's hypertension is causally related to or aggravated by his service-connected psychiatric disabilities.  The Veteran was afforded a VA examination in July 2012, but the examiner did not address the issue of secondary service connection.  Rather, the examiner provided the opinion that the Veteran's hypertension was not related to environmental factors during the Gulf War.  He specifically stated that, given the gradual onset of his blood pressure condition, and approximately 20 years from being in Desert Storm and given the family history of high blood pressure, as well as admitted alcohol use and personal stress as defined by psychiatry recently, the Veteran's high blood pressure was essential hypertension.  The examiner's opinion, citing the Veteran's psychiatric symptoms, implies that the Veteran's psychiatric disabilities could affect his hypertension diagnosis.  As such, the Board finds that a VA examination and additional opinion is required to address the claim.

Regarding the Veteran's bilateral foot claims, the Veteran has asserted that his current disability is causally related to or aggravated by his service-connected bilateral knee disabilities.  The July 2012 VA examiner did not address the secondary or aggravation claims.  The Board notes that a new VA examination is necessary to determine if the Veteran's knee disabilities cause or aggravate his claimed feet disabilities.  

When addressing his claim of a headache disability, the Veteran has asserted that the disability alternately began during service while serving in Germany or that it   is secondary to his service-connected psychiatric disabilities.  The July 2012 VA examiner diagnosed both tension and migraine headaches, but did not provide an opinion on secondary service connection.  Therefore, a new VA examination is necessary to obtain an opinion on whether the Veteran's psychiatric disabilities cause or aggravate his diagnosed headache disability.  

Regarding the Veteran's claim of itching sensations on the upper and lower extremities, while the 2012 examiner noted there was no current skin disability, he expressed some confusion regarding the VA computer system showing a rating for eczema, and noted the Veteran's complaints of itching may be a benign eczematous reaction "based on prior eczema rating on the AMIE."  However, the Veteran has    not been service connected for eczema; rather, the diagnostic code for evaluating eczema (Diagnostic Code 7806) has merely been utilized as the analogous criteria for evaluating the service-connected pseudofolliculitis barbae.  In light of the examiner's confusion and the fact that an opinion addressing whether the Veteran's complaints of itching may represent an undiagnosed illness, an additional examination and opinion are necessary.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA hypertension examination.  The examiner should review the claims  file.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his service-connected PTSD with depression and alcohol abuse.  The examiner should address the July 2012 VA examiner's opinion noting alcohol use and personal stress in relation to his hypertension.

b.  If not caused by PTSD with depression and alcohol abuse, is it at least as likely as not  that the Veteran's hypertension is permanently worsened beyond normal progression (versus temporary exacerbations) by the service-connected PTSD with depressive disorder and alcohol abuse.    

c.  If the examiner concludes the Veteran's hypertension is permanently worsened beyond normal progression by the service connected PTSD with depressive disorder and alcohol abuse, the examiner should attempt to quantify  the degree of worsening of the hypertension beyond the baseline level of disability. 

A rationale for any opinion offered should be provided.    

3.  Schedule the Veteran for a VA foot examination.  The examiner should review the claims file.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's plantar fasciitis and hallux valgus of the right and left feet are caused by the service-connected right and left knee disabilities, to include due to any altered gait?

b.  If not caused by the knee disabilities, is it at least as likely as not that the Veteran's plantar fasciitis and hallux valgus of the right and left feet are permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by the service-connected knee disabilities?    

c.  If the examiner concludes the Veteran's plantar fasciitis and hallux valgus of the right and/or left feet     are permanently worsened beyond normal progression,   the examiner should attempt to quantify the degree of worsening beyond the baseline level of foot disability.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA headache examination.  The examiner should review the claims file.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Please provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed migraines and/or tension headaches began in service or are otherwise related to service.  

b.  If not related to service, is it is at least as likely as not that the Veteran's diagnosed migraines and/or tension headaches are caused by his service-connected PTSD with depressive disorder and alcohol abuse?

c.  If not caused by PTSD with depressive disorder           and alcohol abuse, is it at least as likely as not that the Veteran's migraine and tension headaches are permanently worsened beyond normal progression (versus temporary exacerbations) by the service-connected PTSD with depressive disorder and alcohol abuse?    

d.  If the examiner concludes the Veteran's migraine and/or tension headaches are permanently worsened beyond normal progression by the service connected PTSD with depressive disorder and alcohol abuse, the examiner should attempt to quantify the degree of worsening of the migraine and/or tension headaches beyond the baseline level of disability. 

A complete rationale for any opinion offered should be provided.    

5.  Schedule the Veteran for a VA skin examination to determine the current nature of his claimed itching of    the extremities.  The claims file must be reviewed in conjunction with the examination.  The examiner is advised that while the compensation rating code for eczema/dermatitis may be in CAPRI or AMIE as service connected, that rating code has been used by the RO only to address the Veteran's pseudofolliculitis barbae for compensation purposes; the Veteran is not currently service connected for eczema. 

Following examination of the Veteran and review of      the claims file, the examiner should identify any skin condition of the extremities found.  For any diagnosed skin disability of the extremities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose in service, is a continuation or residual of the scabies in service, or is otherwise related to service.  The examiner should explain why or why not. 

If there is no diagnosable skin disability of the extremities found, the examiner should indicate whether there are objective signs and symptoms of the Veteran's claimed itching of the extremities that represent an undiagnosed illness due to the Veteran's service in the Persian Gulf.  A rationale for all opinions expressed should be provided. 

6.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


